By the Court, Marcy, J.
This is a motion by the plaintiff to set aside the report of a referee. It appears by the rule of reference that the cause was referred to a single person. It cannot therefore be regarded as a reference under the statute ; it is merely an arbitration. The case of Dodge v. Waterbury & Coles, (8 Cowen’s Rep. 136,) is conclusive against the present motion. The court in that case considered a reference to two, with power to choose a third, in the light of a mere arbitration. The reference of a cause to one without any power to associate others with him, is a still stronger case. We cannot interfere with the report, or, more properly speaking, the award made in this case.
Motion denied, with costs.